Citation Nr: 1724500	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-43 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia and secondary to service-connected hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1964 to June 1966.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office.

This case was previously before the Board in June 2014 and May 2016 and remanded for additional development.


FINDING OF FACT

The Veteran's schizophrenia had its onset in service.


CONCLUSION OF LAW

The Veteran's schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his schizophrenia is related to service.  He also contends that his schizophrenia is related to his service-connected tinnitus and hearing loss.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board notes that service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

On the Veteran's December 1965 separation examination, psychiatric was marked as abnormal "character and behavior disorder" was noted.  The separation examination also noted frequent trouble sleeping, worry and nervousness all associated with personal problems, not incapacitating with no complications and no sequelae.  

A February 1969 VA treatment record shows the Veteran was diagnosed with a schizophrenic reaction, acute, paranoid type.  VA treatment records show the Veteran continues to have a diagnosis of schizophrenia.  The June 2016 VA examiner diagnosed schizophrenia.

The Board acknowledges that the June 2016 VA examiner provided a negative nexus opinion in regard to direct and secondary service connection.  However, in a July 2016 addendum opinion, the VA examiner stated that the Veteran's data shows that his psychiatric disorder is a natural progression of his personality (a term synonymous with "character and behavior disorder").  

The Board finds the evidence is at least in equipoise as to whether the Veteran's schizophrenia was onset in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for schizophrenia.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for schizophrenia is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


